DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 4, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Littman et al. U.S. 4,558,758 (“Littman”).  Littman discloses a work vehicle (abstract) comprising: 
a vehicle body (column 1, line 11) that is provided with a base (26); 
a plurality of travel wheels (90) that are respectively located on right and left sides of front and rear portions of the vehicle body; 
a plurality of bending link mechanisms (12, 14, 16, 18) that support the plurality of travel wheels on the vehicle body so as to be capable of being individually raised and lowered; 

a hydraulic supplier (100, 102, 104, 107) that feeds out hydraulic oil to the posture change operation wherein the hydraulic supplier is provided below the base of the vehicle body.
In reference to claims 7 and 8, Littman further discloses the hydraulic supplier including an engine (102) and a hydraulic pump (104) that is driven by the engine; and 
[[claim 8]] wherein each of the bending link mechanisms includes:
a first link (44) that has one end portion that is supported by the base so as to be pivotable about a horizontal axis (66), and 
a second link (70) that has one end portion that is supported by the other end portion of the first link so as to be pivotable about a horizontal axis (69), and another end portion (74) that supports a travel wheel (90), and the posture change device includes: 
a first hydraulic cylinder (68) capable of changing a swing posture of the first link (fig. 1) relative to the base, and 
a second hydraulic cylinder (71, 73) capable of changing a swing posture of the second link relative to the first link.

Claim(s) 15 - 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins, Jr. U.S. 4,932,491 (“Collins”).  Collins discloses a work vehicle (column 1, line 5) comprising: 
a plurality of travel wheels (30, 32, 50, 52) that support a vehicle body (abstract) and are driven to travel; 
a plurality of bending link mechanisms (26, 34, 60) that support the plurality of travel wheels on the vehicle body so as to be capable of being individually raised and lowered; 

In reference to claims 16 and 17, Collins further discloses the travel drive devices are individually provided for the plurality of bending link mechanisms (90, 92) , and the travel drive devices include hydraulic motors (column 4, line 21) that drive the travel wheels and the auxiliary wheels of the bending link mechanisms; and 
[[claim 17]] wherein the travel drive devices are located between the intermediate bending portions of the bending link mechanisms and support portions of the travel wheels (fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littman in view of Williams et al. U.S. 5,590,898 (“Williams”).  Littman discloses a work vehicle (fig. 1) comprising: 

a plurality of bending link mechanisms (12, 14, 16, 18) that support the plurality of travel wheels on the vehicle body so as to be capable of being individually raised and lowered; 
a posture change operation device (60, 68, 71, 73, 83) capable of individually changing postures of the plurality of bending link mechanisms; and 
a control unit (130, 188, fig. 14) for controlling actions of the posture change wherein each of the bending link mechanisms includes:
a first link (44) that has one end portion that is supported by the vehicle body so as to be pivotable about a horizontal axis (66), and 
a second link (70) that has one end portion that is pivotally coupled to the other end portion of the first link so as to be pivotable about a horizontal axis (69), and another end portion (74) that supports a travel wheel (90), the posture change operation device includes:
a first hydraulic cylinder (68) capable of changing a swing posture of the first link (fig. 1) relative to the vehicle body, and 
a second hydraulic cylinder (71, 73, preferred) capable of changing a swing posture of the second link (fig. 1, 2) relative to the first link, the work vehicle further comprises position detection sensors (column 8, line 51) that detect swing positions of the first links,  and the control unit is configured to control actions of the first hydraulic cylinders so that the swing positions of the first links equal target positions, based on results of detection performed by the position detection sensors so that thrusts have target values (column 8, line 55).  Littman does not directly disclose pressure sensors that detect pressure of oil chambers of the second hydraulic cylinders.  Williams teaches pressure sensors (63) that detect pressure of oil chambers (active suspension).  One of ordinary skill in the art at the time the invention was filed would find modifying Littman such that it comprised the pressure sensor in view 
In reference to claim 2, Littman in view of Williams further discloses each of the plurality of travel wheels provided with a hydraulic motor (Littman column 1, line 66) that drives and rotates the travel wheel.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littman in view of Williams as applied in claim 1, and further in view of Collins. Littman as modified does not disclose an auxiliary wheel provided in a portion where the first link and the second link are pivotally coupled to each other.  Collins teaches an auxiliary wheel (22) provided in a portion (fig. 1) where the first link and the second link are pivotally coupled to each other.  One of ordinary skill in the art at the time the invention was filed would find modifying Littman in view of Williams such that it comprised the auxiliary wheel in view of the teachings of Collins obvious so as to provide an additional ground surface traction that could benefit stability over rough terrain (column 4, line 37).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littman in view of Hofbaur et al. AT 507947B1 (“Hofbaur”).  Littman discloses the supporting frame (fig. 8) that supports the hydraulic supplier (107) is coupled to a lower portion of the base (26), but is silent to the supporting frame configured to be attachable to the base and detachable from the base by moving the supporting frame in a lateral direction of the vehicle body in a state of supporting the hydraulic supplier.  Hofbaur teaches a supporting frame (11) configured to be attachable to the a (1) and detachable from the base by moving the support frame in a lateral direction of a vehicle body (fig. 8) in a state of supporting hydraulic supplier (page 4, 6th.  
In reference to claim 6, Littman in view of Hofbaur further discloses the support frame configured to be able to maintain a posture of the entire vehicle body with a lower end portion thereof being in contact with the ground (fig. 3).

Claim 12 – 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Littman in view of Koch et al. U.S. 2009/0026719 (“Koch”).  Littman discloses a work vehicle (abstract) comprising: 
a plurality of travel wheels (90) that are respectively located on right and left sides of front and rear portions of a vehicle body (fig. 1); 
a plurality of bending link mechanisms (12, 14, 16, 18) that support the plurality of travel wheels on the vehicle body so as to be capable of being individually raised and lowered; 
a posture change operation device (131, column 9, line 1) capable of individually changing postures of the plurality of bending link mechanisms; 
a plurality of turning operation devices (steer, 182) for respectively supporting the plurality of bending link mechanisms on the vehicle body such that orientations thereof can be changed about vertical axes; and 
a control unit (column 10, line 9) for controlling actions of the posture change operation device and the turning operation.  Littman does not disclose the control unit configured to, when performing an operation change orientation on either the front right and left travel wheels or the rear right and left travel wheels, controlling an action of the posture change operation device so that a position of a center of gravity of the vehicle body moves toward a side opposite to a side to which the orientation change operation is performed, in a front-rear direction of the vehicle body.  Koch teaches a control unit (paragraph [0021]) configured to, when performing an operation change orientation (steer, [0026]) on either the front right and left travel wheels or the rear right and left travel wheels, controlling an action of the posture change operation device (6, 16) so that a position of a center of gravity of the vehicle 
In reference to claims 13 and 14, Littman in view of Koch further discloses the control unit configured to control an action of the posture change operation device (abstract) such that the bending link mechanisms located on a side (abstract), to which an orientation change operation (column 1, line 36) is performed in a front-rear direction of the vehicle body (travel); the vehicle body away from the travel wheels that are supported by the bending link mechanisms and are in contact with the ground (fig. 3), and the control unit is configured to control an action of the posture change operation devices (column 1, line 49)  such that the bending link mechanisms located opposite to the side to which the orientation change operation is performed in the front-rear direction of the vehicle body moves vehicle body closer to the travel wheels that are supported by the bending link mechanisms and are in contact with the ground (fig. 3); and 
[[claim 14]] wherein each of the bending link mechanisms includes: 
a first link (44) that has one end portion that is supported by a base (26) so as to be pivotable about a horizontal axis (66), and 
a second link (70) that has one end portion that is supported by the other end portion of the first link so as to be pivotable about a lateral axis (69), an end portion (74)that supports a travel wheel (90), and each of the turning operation unit includes:
a turning support portion (46) that supports the first link on the vehicle body such that an orientation thereof can be changed about the vertical axis (fig. 2), and a turning operation hydraulic .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Littman.  Collins discloses each of the bending link mechanisms including: 
a first link (26, 34) that has one end portion that is supported by a base (46) so as to be pivotable about a horizontal axis (fig. 1), and a second link (60, 62) that has one end portion that is supported by the other end portion of the first link so as to be pivotable about a lateral axis (41), and another end portion (54) that supports a travel wheel (78); the posture change operation device capable of changing a swing posture of the first link relative to the vehicle body (fig. 1, 5A), and capable of changing a swing posture of the second link (fig. 5A, 5B) relative to the first link, and the auxiliary wheel is supported on a portion (22) where the first link and the second link are pivotally coupled to each other.  Collins does not disclose the posture change operation device as a first and second hydraulic cylinders.  Littman teaches first and second hydraulic cylinders (68, 71,73).  One of ordinary skill in the art at the time the invention was filed would find modifying Collins such that it comprised the first and s second hydraulic cylinders in view of the teachings of Littman obvious so as to provide an alternative method, old and well known in the art, with predictable results of steering and actuating the drive means (abstract; column 4, line 53), 

Allowable Subject Matter
Claims 9 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art references do not disclose or teach a work vehicle comprising, inter alia, an idling state detection device for detecting whether or not travel wheels are in an idling state, wherein a control unit is configured to , upon the idling state detecting device detecting that a travel wheel is in an idling state, control actions of posture change operation devices so that a raising/lowering support mechanism lowers the travel wheel.  


Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN BECK
Primary Examiner
Art Unit 3614



/KAREN BECK/Primary Examiner, Art Unit 3614